      Case 4:19-cr-00082-DPM Document 43 Filed 04/15/21 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

UNITED STATES OF AMERICA                                     PLAINTIFF

v.                      No. 4:19-cr-82-DPM

KIERRE BATES                                              DEFENDANT

                               ORDER
     Motion, Doc. 42, granted. The Indictment in this case is dismissed
without prejudice.
     So Ordered.
                                 ________________________
                                 D.P. Marshall Jr.
                                 United States District Judge

                                      15 April 2021
